Citation Nr: 0108379	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of herpes zoster.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel







INTRODUCTION

The veteran served on active duty from June 1982 to March 
1990.  There is also an indication of three months and four 
days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

The veteran claims that his service connected post-herpetic 
pain syndrome is more severe than currently evaluated.  

The record shows that the claimant has reported that he is 
receiving benefits from the Social Security Administration.  
It appears from the context of this record that these pertain 
to disability, as opposed to retirement.  Under the recently 
enacted legislation, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter 
the VCAA), there is a heightened obligation to obtain Federal 
government records.  As the record currently stands, the 
Board concludes that clarification is required to determine 
whether there are further pertinent medical records in the 
possession of the Social Security Administration, 
particularly as they may shed light on the degree of 
disability due to the service connected disorder as opposed 
to other disorders, if any.

The Board acknowledges the good faith efforts of the RO to 
obtain adequate VA examinations of the veteran's service 
connected post-herpetic pain syndrome.   However, a January 
1999 VA general medical examination report, an August 1999 
report of VA examination of the peripheral nerves, and an 
August 1999 nerve conduction study report appear to omit some 
important aspects of the veteran's medical history.  For 
example, these reports do not acknowledge a job-related post-
service incident in March 1995 in which the veteran fell 10 
feet onto a steel deck, resulting in a fractured left wrist 
and a torn left rotator cuff.  Additionally, an August 1996 
VA diagnosis by X-ray of degenerative spur formation in the 
mid distal thoracic spine (spondylolysis) is not discussed in 
these reports.  

An August 1999 VA general medical examination does 
acknowledge the March 1995 job-related injury, and includes a 
sole diagnosis of post-herpetic pain syndrome.  However, the 
only discussion of the veteran's level of disability is a 
general assertion that because of the veteran's post-service 
surgery on the left shoulder and left wrist, he would not be 
able to pursue his previous occupation as a seaman because 
such a job would involve endurance and strength.  It is not 
clear how or to what extent this finding properly pertains to 
the veteran's service-connected disability.

The electrodiagnostic impressions of the August 1999 nerve 
conduction study were 1) mild left median neuropathy at the 
wrist most consistent with old/resolved carpal tunnel 
syndrome;  2)  right median neuropathy at the wrist which is 
of a mild to moderate degree in severity, but which is 
without evidence of active denervation, consistent with a 
carpal tunnel syndrome;  and 3) no evidence of right upper 
extremity radiculopathy or plexopathy.  The Board believes 
clarification is required of the significance, if any, of 
these findings to evaluation of the severity of the veteran's 
residuals of herpes zoster.

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  With the assistance of the claimant, 
the RO should request copies of any 
pertinent records from the Social 
Security Administration, including any 
disability determination and the medical 
records upon which such a determination 
was based.  Under the VCAA of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.  

3.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

So that a proper understanding of the 
history of veteran's disability picture 
may ascertained by a VA examiner, the 
records sought should include all private 
and VA records of treatment for residuals 
of herpes zoster, for degenerative spur 
formation in the mid distal thoracic 
spine (spondylolysis), and for residuals 
of injuries resulting from a post-service 
incident in March 1995 in which the 
veteran fell 10 feet onto a steel deck, 
resulting in a fractured left wrist and a 
torn left rotator cuff.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
effort to obtain these records would be 
futile. 

4.  Following the above development, the 
veteran should be scheduled for an 
examination by an appropriately qualified 
physician familiar with neurological 
disorders to determine the nature, 
etiology and extent of any herpes-zoster 
related disorder present.  The claims 
folder or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  

The examiner should be specifically 
requested to review the historical data 
to include the clinical records during 
the veteran's active service, records of 
diagnosis and treatment of thoracic spine 
disability (to include at a minimum the 
July 1996 VA X-ray report diagnosing 
degenerative spur formation of the mid to 
distal thoracic spine (spondylolysis)) 
and residuals of the veteran's March 1995 
injuries to his left wrist and left 
rotator cuff, and all VA examination 
reports to include diagnoses rendered 
during an August 1999 VA nerve conduction 
study, in order to obtain an accurate 
picture of his current and past 
conditions.  

All necessary tests should be performed. 
A copy of this remand order also should 
be provided to the examiner.  The 
examiner should provide an explicit 
response to the following question: 

What is the specific nature and extent of 
the veteran's current herpes zoster 
related disability?   

In providing this opinion, the examiner 
should discuss, and to the extent 
feasible distinguish, the nature, 
etiology and extent of all current 
neurological and orthopedic disabilities 
of the back and upper extremities, to 
include carpal tunnel syndrome, residuals 
of herpes zoster, and any thoracic-spine 
related disability.

The Board also requests an explanation in 
lay terms of the significance of the 
electrodiagnostic impressions of an 
August 1999 VA nerve conduction study of 
1) mild left median neuropathy at the 
wrist most consistent with old/resolved 
carpal tunnel syndrome; 2) right median 
neuropathy at the wrist which is of a 
mild to moderate degree in severity, but 
which is without evidence of active 
denervation, consistent with a carpal 
tunnel syndrome; and 3) no evidence of 
right upper extremity radiculopathy or 
plexopathy, as they pertain to evaluation 
of the severity of the veteran's herpes 
zoster related disability.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1997), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

6.  The RO should conduct any further 
development appropriate pursuant to the 
VCAA.  

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


